
	
		II
		Calendar No. 83
		111th CONGRESS
		1st Session
		S. 1298
		[Report No.
		  111–31]
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 18, 2009
			Mr. Reid (for
			 Mr. Byrd), from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		Making appropriations for the Department of
		  Homeland Security for the fiscal year ending September 30, 2010, and for other
		  purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the Department
			 of Homeland Security for the fiscal year ending September 30, 2010, and for
			 other purposes, namely:
		I
			Departmental management and
		  operations
			Office of the secretary and executive
		  management
				For necessary expenses of the Office of the
			 Secretary of Homeland Security, as authorized by section 102 of the Homeland
			 Security Act of 2002 (6 U.S.C. 112), and executive management of the Department
			 of Homeland Security, as authorized by law, $149,268,000:
			 Provided, That not to exceed $60,000 shall be for official
			 reception and representation expenses, of which $20,000 shall be made available
			 to the Office of Policy solely to host Visa Waiver Program negotiations in
			 Washington, DC: Provided further, That $20,000,000 shall not
			 be available for obligation for the Office of Policy until the Secretary
			 submits an expenditure plan for the Office of Policy for fiscal year
			 2010.
				Office of the under secretary for
		  managementFor necessary
		  expenses of the Office of the Under Secretary for Management, as authorized by
		  sections 701 through 705 of the Homeland Security Act of 2002 (6 U.S.C. 341
		  through 345), $307,690,000, of which not to exceed $3,000 shall be for official
		  reception and representation expenses: Provided, That of the
		  total amount, $5,000,000 shall remain available until expended solely for the
		  alteration and improvement of facilities, tenant improvements, and relocation
		  costs to consolidate Department headquarters operations at the Nebraska Avenue
		  Complex; and $17,131,000 shall remain available until expended for the Human
		  Resources Information Technology program.
			Office of the chief financial
		  officerFor necessary expenses
		  of the Office of the Chief Financial Officer, as authorized by section 103 of
		  the Homeland Security Act of 2002 (6 U.S.C. 113), $63,530,000, of which
		  $11,000,000 shall remain available until expended for financial systems
		  consolidation efforts.
			Office of the chief information
		  officerFor necessary expenses
		  of the Office of the Chief Information Officer, as authorized by section 103 of
		  the Homeland Security Act of 2002 (6 U.S.C. 113), and Department-wide
		  technology investments, $338,393,000; of which $86,912,000 shall be available
		  for salaries and expenses; and of which $251,481,000, to remain available until
		  expended, shall be available for development and acquisition of information
		  technology equipment, software, services, and related activities for the
		  Department of Homeland Security: Provided, That of the total
		  amount appropriated, not less than $82,788,000 shall be available for data
		  center development, of which not less than $38,540,145 shall be available for
		  power capabilities upgrades at Data Center One (National Center for Critical
		  Information Processing and Storage): 
		  Provided further, That the Chief
		  Information Officer shall submit to the Committees on Appropriations of the
		  Senate and the House of Representatives, not more than 60 days after the date
		  of enactment of this Act, an expenditure plan for all information technology
		  acquisition projects that: (1) are funded under this heading; or (2) are funded
		  by multiple components of the Department of Homeland Security through
		  reimbursable agreements: 
		  Provided further, That key
		  milestones, all funding sources for each project, details of annual and
		  lifecycle costs, and projected cost savings or cost avoidance to be achieved by
		  the project.
			Analysis and operationsFor necessary expenses for intelligence
		  analysis and operations coordination activities, as authorized by title II of
		  the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), $347,845,000, of
		  which not to exceed $5,000 shall be for official reception and representation
		  expenses; and of which $208,145,000 shall remain available until September 30,
		  2011.
			Office of the federal coordinator for gulf
		  coast rebuildingFor necessary
		  expenses of the Office of the Federal Coordinator for Gulf Coast Rebuilding,
		  $2,000,000.
			Office of the inspector
		  generalFor necessary expenses
		  of the Office of Inspector General in carrying out the provisions of the
		  Inspector General Act of 1978 (5 U.S.C. App.), $115,874,000, of which not to
		  exceed $150,000 may be used for certain confidential operational expenses,
		  including the payment of informants, to be expended at the direction of the
		  Inspector General.
			II
			Security, enforcement, and
		  investigations
			U.S. customs and border
		  protection
			Salaries and expensesFor necessary expenses for enforcement of
		  laws relating to border security, immigration, customs, agricultural
		  inspections and regulatory activities related to plant and animal imports, and
		  transportation of unaccompanied minor aliens; purchase and lease of up to
		  4,500 (4,000 for replacement only) police-type vehicles; and
		  contracting with individuals for personal services abroad; $8,075,649,000, of
		  which $3,226,000 shall be derived from the Harbor Maintenance Trust Fund for
		  administrative expenses related to the collection of the Harbor Maintenance Fee
		  pursuant to section 9505(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C.
		  9505(c)(3)) and notwithstanding section 1511(e)(1) of the Homeland Security Act
		  of 2002 (6 U.S.C. 551(e)(1)); of which not to exceed $45,000 shall be for
		  official reception and representation expenses; of which not less than
		  $309,629,000 shall be for Air and Marine Operations; of which such sums as
		  become available in the Customs User Fee Account, except sums subject to
		  section 13031(f)(3) of the Consolidated Omnibus Budget Reconciliation Act of
		  1985 (19 U.S.C. 58c(f)(3)), shall be derived from that account; of which not to
		  exceed $150,000 shall be available for payment for rental space in connection
		  with preclearance operations; and of which not to exceed $1,000,000 shall be
		  for awards of compensation to informants, to be accounted for solely under the
		  certificate of the Secretary of Homeland Security: Provided,
		  That for fiscal year 2010, the overtime limitation prescribed in section
		  5(c)(1) of the Act of February 13, 1911 (19 U.S.C. 267(c)(1)) shall be $35,000;
		  and notwithstanding any other provision of law, none of the funds appropriated
		  by this Act may be available to compensate any employee of U.S. Customs and
		  Border Protection for overtime, from whatever source, in an amount that exceeds
		  such limitation, except in individual cases determined by the Secretary of
		  Homeland Security, or the designee of the Secretary, to be necessary for
		  national security purposes, to prevent excessive costs, or in cases of
		  immigration emergencies: 
		  Provided further, That of the total
		  amount provided, $1,700,000 shall remain available until September 30, 2011,
		  for the Global Advanced Passenger Information/Passenger Name Record
		  Program.
			Automation modernizationFor expenses for U.S. Customs and Border
		  Protection automated systems, $462,445,000, to remain available until expended,
		  of which not less than $267,960,000 shall be for the development of the
		  Automated Commercial Environment: Provided, That of the total
		  amount made available under this heading, $167,960,000 may not be obligated for
		  the Automated Commercial Environment program until 30 days after the Committees
		  on Appropriations of the Senate and the House of Representatives receive a
		  report on the results to date and plans for the program from the Department of
		  Homeland Security.
			Border security fencing, infrastructure,
		  and technologyFor expenses
		  for border security fencing, infrastructure, and technology, $800,000,000, to
		  remain available until expended: Provided, That of the amount
		  provided under this heading, $50,000,000 shall not be obligated until the
		  Committees on Appropriations of the Senate and the House of Representatives
		  receive a plan for expenditure, prepared by the Secretary of Homeland Security
		  and submitted not later than 90 days after the date of the enactment of this
		  Act, for a program to establish and maintain a security barrier along the
		  borders of the United States of fencing and vehicle barriers, where
		  practicable, and other forms of tactical infrastructure and
		  technology.
			Air and marine interdiction, operations,
		  maintenance, and procurementFor necessary expenses for the operations,
		  maintenance, and procurement of marine vessels, aircraft, unmanned aerial
		  systems, and other related equipment of the air and marine program, including
		  operational training and mission-related travel, the operations of which
		  include the following: the interdiction of narcotics and other goods; the
		  provision of support to Federal, State, and local agencies in the enforcement
		  or administration of laws enforced by the Department of Homeland Security; and
		  at the discretion of the Secretary of Homeland Security, the provision of
		  assistance to Federal, State, and local agencies in other law enforcement and
		  emergency humanitarian efforts, $515,826,000, to remain available until
		  expended: Provided, That no aircraft or other related
		  equipment, with the exception of aircraft that are one of a kind and have been
		  identified as excess to U.S. Customs and Border Protection requirements and
		  aircraft that have been damaged beyond repair, shall be transferred to any
		  other Federal agency, department, or office outside of the Department of
		  Homeland Security during fiscal year 2010 without the prior approval of the
		  Committees on Appropriations of the Senate and the House of
		  Representatives.
			Construction and facilities
		  managementFor necessary expenses to plan, construct,
		  renovate, equip, and maintain buildings and facilities necessary for the
		  administration and enforcement of the laws relating to customs and immigration,
		  $316,070,000, to remain available until expended, of which $39,700,000 shall be
		  for the Advanced Training Center: Provided, That for fiscal
		  year 2011 and thereafter, the annual budget submission of U.S. Customs and
		  Border Protection for Construction and Facilities Management
		  shall, in consultation with the General Services Administration, include a
		  detailed 5-year plan for all Federal land border port of entry projects with a
		  yearly update of total projected future funding
		  needs.
			U.S. immigration and customs
		  enforcement
			Salaries and expensesFor necessary expenses for enforcement of
		  immigration and customs laws, detention and removals, and investigations; and
		  purchase and lease of up to 3,790 (2,350 for replacement only) police-type
		  vehicles; $5,360,100,000, of which not to exceed $7,500,000 shall be available
		  until expended for conducting special operations under section 3131 of the
		  Customs Enforcement Act of 1986 (19 U.S.C. 2081); of which not to exceed
		  $15,000 shall be for official reception and representation expenses; of which
		  not to exceed $1,000,000 shall be for awards of compensation to informants, to
		  be accounted for solely under the certificate of the Secretary of Homeland
		  Security; of which not less than $305,000 shall be for promotion of public
		  awareness of the child pornography tipline and anti-child exploitation
		  activities; of which not less than $5,400,000 shall be used to facilitate
		  agreements consistent with section 287(g) of the Immigration and Nationality Act (8 U.S.C.
		  1357(g)); and of which not to exceed $11,216,000 shall be available to fund or
		  reimburse other Federal agencies for the costs associated with the care,
		  maintenance, and repatriation of smuggled aliens unlawfully present in the
		  United States: Provided, That none of the funds made available
		  under this heading shall be available to compensate any employee for overtime
		  in an annual amount in excess of $35,000, except that the Secretary, or the
		  designee of the Secretary, may waive that amount as necessary for national
		  security purposes and in cases of immigration emergencies: Provided
		  further, That of the total amount provided, $15,770,000 shall be for
		  activities in fiscal year 2010 to enforce laws against forced child labor, of
		  which not to exceed $6,000,000 shall remain available until expended:
		  Provided further, That of the total amount available, not less
		  than $1,000,000,000 shall be available to identify aliens convicted of a crime,
		  and who may be deportable, and to remove them from the United States once they
		  are judged deportable: Provided further, That the Secretary,
		  or the designee of the Secretary, shall report to the Committees on
		  Appropriations of the Senate and the House of Representatives, at least
		  quarterly, on progress implementing the preceding proviso, and the funds
		  obligated during that quarter to make that progress: Provided
		  further, That funding made available under this heading shall maintain
		  a level of not less than 33,400 detention beds through September 30, 2010:
		  Provided further, That of the total amount provided, not less
		  than $2,539,180,000 is for detention and removal operations, including
		  transportation of unaccompanied minor aliens: Provided
		  further, That of the total amount provided, $6,800,000 shall remain
		  available until September 30, 2011, for the Visa Security Program:
		  Provided further, That nothing under this heading shall prevent U.S.
		  Immigation and Customs Enforcement from exercising those authorities provided
		  under immigration laws (as defined in section 101(a)(17) of the
		  Immigration and Nationality Act (8
		  U.S.C. 1101(a)(17))) during priority operations pertaining to aliens convicted
		  of a crime.
			Automation modernizationFor expenses of immigration and customs
		  enforcement automated systems, $85,000,000, to remain available until expended:
		  Provided, That of the funds made available under this heading,
		  $10,000,000 shall not be obligated until the Committees on Appropriations of
		  the Senate and the House of Representatives receive an expenditure plan
		  prepared by the Secretary of Homeland Security.
			Transportation security
		  administration
			Aviation
		  security
			For necessary expenses of the Transportation
		  Security Administration related to providing civil aviation security services
		  pursuant to the Aviation and Transportation Security Act (Public Law 107–71;
		  115 Stat. 597; 49 U.S.C. 40101 note), $5,237,828,000, to remain available until
		  September 30, 2011, of which not to exceed $10,000 shall be for official
		  reception and representation expenses: Provided, That of the
		  total amount made available under this heading, not to exceed $4,395,195,000
		  shall be for screening operations, of which $1,154,775,000 shall be available
		  for explosives detection systems; and not to exceed $842,633,000 shall be for
		  aviation security direction and enforcement: Provided further,
		  That of the amount made available in the preceding proviso for explosives
		  detection systems, $806,669,000 shall be available for the purchase and
		  installation of these systems, of which not less than 28 percent shall be
		  available for the purchase and installation of certified explosives detection
		  systems at medium- and small-sized airports: Provided further,
		  That any award to deploy explosives detection systems shall be based on risk,
		  the airports current reliance on other screening solutions, lobby congestion
		  resulting in increased security concerns, high injury rates, airport readiness,
		  and increased cost effectiveness: Provided further, That
		  security service fees authorized under section 44940 of title 49, United States
		  Code, shall be credited to this appropriation as offsetting collections and
		  shall be available only for aviation security: Provided
		  further, That any funds collected and made available from aviation
		  security fees pursuant to section 44940(i) of title 49, United States Code,
		  may, notwithstanding paragraph (4) of such section 44940(i), be expended for
		  the purpose of improving screening at airport screening checkpoints, which may
		  include the purchase and utilization of emerging technology equipment; the
		  refurbishment and replacement of current equipment; the installation of
		  surveillance systems to monitor checkpoint activities; the modification of
		  checkpoint infrastructure to support checkpoint reconfigurations; and the
		  creation of additional checkpoints to screen aviation passengers and airport
		  personnel: Provided further, That the sum appropriated under
		  this heading from the general fund shall be reduced on a dollar-for-dollar
		  basis as such offsetting collections are received during fiscal year 2010, so
		  as to result in a final fiscal year appropriation from the general fund
		  estimated at not more than $3,137,828,000: Provided further,
		  That any security service fees collected in excess of the amount made available
		  under this heading shall become available during fiscal year 2011:
		  Provided further, That Members of the United States House of
		  Representatives and United States Senate, including the leadership; the heads
		  of Federal agencies and commissions, including the Secretary, Deputy Secretary,
		  Under Secretaries, and Assistant Secretaries of the Department of Homeland
		  Security; the United States Attorney General and Assistant Attorneys General
		  and the United States attorneys; and senior members of the Executive Office of
		  the President, including the Director of the Office of Management and Budget;
		  shall not be exempt from Federal passenger and baggage
		  screening.
			Surface transportation
		  securityFor necessary
		  expenses of the Transportation Security Administration related to providing
		  surface transportation security activities, $142,616,000, to remain available
		  until September 30, 2011.
			Transportation threat assessment and
		  credentialingFor necessary
		  expenses for the development and implementation of screening programs of the
		  Office of Transportation Threat Assessment and Credentialing, $171,999,000, to
		  remain available until September 30, 2011.
			Transportation security
		  supportFor necessary expenses
		  of the Transportation Security Administration related to providing
		  transportation security support and intelligence pursuant to the Aviation and
		  Transportation Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101
		  note), $999,580,000, to remain available until September 30, 2011:
		  Provided, That of the funds appropriated under this heading,
		  $20,000,000 may not be obligated for headquarters administration until the
		  Secretary of Homeland Security submits to the Committees on Appropriations of
		  the Senate and the House of Representatives detailed expenditure plans for air
		  cargo security, and for checkpoint support and explosives detection systems
		  refurbishment, procurement, and installations on an airport-by-airport basis
		  for fiscal year 2010: Provided further, That these plans shall
		  be submitted no later than 60 days after the date of enactment of this
		  Act.
			Federal air marshalsFor necessary expenses of the Federal Air
		  Marshals, $860,111,000.
			Coast
		  guard
			Operating expensesFor necessary expenses for the operation and
		  maintenance of the Coast Guard, not otherwise provided for; purchase or lease
		  of not to exceed 25 passenger motor vehicles, which shall be for replacement
		  only; for purchase or lease of small boats for contingent and emergent
		  requirements (at a unit cost of no more than $700,000) and for repairs and
		  service-life replacements, not to exceed a total of $26,000,000; minor shore
		  construction projects not exceeding $1,000,000 in total cost at any location;
		  payments pursuant to section 156 of Public Law 97–377 (42 U.S.C. 402 note; 96
		  Stat. 1920); and recreation and welfare; $6,838,291,000, of which $581,503,000
		  shall be for defense-related activities, $241,503,000 of which are designated
		  as being for overseas deployments and other activities pursuant to sections
		  401(c)(4) and 423(a)(1) of S. Con. Res. 13 (111th Congress), the concurrent
		  resolution on the budget for fiscal year 2010; of which $24,500,000 shall be
		  derived from the Oil Spill Liability Trust Fund to carry out the purposes of
		  section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); of
		  which not to exceed $20,000 shall be for official reception and representation
		  expenses; and of which $3,600,000 shall be available until expended for the
		  cost of repairing, rehabilitating, altering, modifying, and making
		  improvements, including customized tenant improvements, to any replacement or
		  expanded Operations Systems Center facility: Provided, That
		  none of the funds made available by this or any other Act shall be available
		  for administrative expenses in connection with shipping commissioners in the
		  United States: Provided further, That none of the funds made
		  available by this Act shall be for expenses incurred for recreational vessels
		  under section 12114 of title 46, United States Code, except to the extent fees
		  are collected from yacht owners and credited to this appropriation: 
		  Provided further, That the Coast
		  Guard shall comply with the requirements of section 527 of Public Law 108–136
		  with respect to the Coast Guard Academy: 
		  Provided further, That of the funds
		  provided under this heading, $30,000,000 is withheld from obligation from
		  Headquarters Directorates until the second quarter acquisition report required
		  by Public Law 108–7 and the fiscal year 2008 joint explanatory statement
		  accompanying Public Law 110–161 is received by the Committees on Appropriations
		  of the Senate and the House of Representatives.
			Environmental compliance and
		  restorationFor necessary
		  expenses to carry out the environmental compliance and restoration functions of
		  the Coast Guard under chapter 19 of title 14, United States Code, $13,198,000,
		  to remain available until expended.
			Reserve trainingFor necessary expenses of the Coast Guard
		  Reserve, as authorized by law; operations and maintenance of the reserve
		  program; personnel and training costs; and equipment and services;
		  $133,632,000.
			Acquisition, construction, and
		  improvementsFor necessary
		  expenses of acquisition, construction, renovation, and improvement of aids to
		  navigation, shore facilities, vessels, and aircraft, including equipment
		  related thereto; and maintenance, rehabilitation, lease and operation of
		  facilities and equipment, as authorized by law; $1,597,580,000, of which
		  $20,000,000 shall be derived from the Oil Spill Liability Trust Fund to carry
		  out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33
		  U.S.C. 2712(a)(5)); of which $123,000,000 shall be available until September
		  30, 2014, to acquire, repair, renovate, or improve vessels, small boats, and
		  related equipment; of which $147,500,000 shall be available until September 30,
		  2012, for other equipment; of which $27,100,000 shall be available until
		  September 30, 2012, for shore facilities and aids to navigation facilities,
		  including not less than $300,000 for the Coast Guard Academy Pier and not less
		  than $16,800,000 for Coast Guard Station Cleveland Harbor; of which
		  $105,200,000 shall be available for personnel compensation and benefits and
		  related costs; and of which $1,194,780,000 shall be available until September
		  30, 2014, for the Integrated Deepwater Systems program: Provided,
		  That of the funds made available for the Integrated Deepwater Systems program,
		  $305,500,000 is for aircraft and $734,680,000 is for surface ships:
		  Provided further, That the Secretary of Homeland Security
		  shall submit to the Committees on Appropriations of the Senate and the House of
		  Representatives, in conjunction with the President's fiscal year 2011 budget, a
		  review of the Revised Deepwater Implementation Plan that identifies any changes
		  to the plan for the fiscal year; an annual performance comparison of Integrated
		  Deepwater Systems program assets to pre-Deepwater legacy assets; a status
		  report of legacy assets; a detailed explanation of how the costs of legacy
		  assets are being accounted for within the Integrated Deepwater Systems program;
		  and the earned value management system gold card data for each Integrated
		  Deepwater Systems program asset: Provided further, That the
		  Secretary shall submit to the Committees on Appropriations of the Senate and
		  the House of Representatives a comprehensive review of the Revised Deepwater
		  Implementation Plan every 5 years, beginning in fiscal year 2011, that includes
		  a complete projection of the acquisition costs and schedule for the duration of
		  the plan through fiscal year 2027: Provided further, That the
		  Secretary shall annually submit to the Committees on Appropriations of the
		  Senate and the House of Representatives, at the time that the President's
		  budget is submitted under section 1105(a) of title 31, United States Code, a
		  future-years capital investment plan for the Coast Guard that identifies for
		  each capital budget line item—
				(1)the proposed appropriation included in that
			 budget;
				(2)the total estimated cost of
			 completion;
				(3)projected funding levels for each fiscal
			 year for the next 5 fiscal years or until project completion, whichever is
			 earlier;
				(4)an estimated completion date at the
			 projected funding levels; and
				(5)changes, if any, in the total estimated
			 cost of completion or estimated completion date from previous future-years
			 capital investment plans submitted to the Committees on Appropriations of the
			 Senate and the House of Representatives:
				Provided further,
			 That the Secretary shall ensure that amounts specified in the future-years
			 capital investment plan are consistent to the maximum extent practicable with
			 proposed appropriations necessary to support the programs, projects, and
			 activities of the Coast Guard in the President's budget as submitted under
			 section 1105(a) of title 31, United States Code, for that fiscal year:
			 Provided further, That any inconsistencies between the capital
			 investment plan and proposed appropriations shall be identified and justified:
			 Provided further, That subsections (a) and (b) of section 6402
			 of the U.S. Troop Readiness, Veterans' Care, Katrina Recovery, and Iraq
			 Accountability Appropriations Act, 2007 (Public Law 110–28) shall apply to
			 fiscal year 2010.Alteration of bridgesFor necessary expenses for alteration or
		  removal of obstructive bridges, as authorized by section 6 of the Truman-Hobbs
		  Act (33 U.S.C. 516), $4,000,000, to remain available until expended:
		  Provided, That of the amounts made available under this
		  heading, $4,000,000 shall be for the Fort Madison Bridge in Fort Madison,
		  Iowa.
			Research, development, test, and
		  evaluationFor necessary
		  expenses for applied scientific research, development, test, and evaluation;
		  and for maintenance, rehabilitation, lease, and operation of facilities and
		  equipment; as authorized by law; $29,745,000, to remain available until
		  expended, of which $500,000 shall be derived from the Oil Spill Liability Trust
		  Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act
		  of 1990 (33 U.S.C. 2712(a)(5)): Provided, That there may be
		  credited to and used for the purposes of this appropriation funds received from
		  State and local governments, other public authorities, private sources, and
		  foreign countries for expenses incurred for research, development, testing, and
		  evaluation.
			Retired payFor retired pay, including the payment of
		  obligations otherwise chargeable to lapsed appropriations for this purpose,
		  payments under the Retired Serviceman's Family Protection and Survivor Benefits
		  Plans, payment for career status bonuses, concurrent receipts and
		  combat-related special compensation under the National Defense Authorization
		  Act, and payments for medical care of retired personnel and their dependents
		  under chapter 55 of title 10, United States Code, $1,361,245,000, to remain
		  available until expended.
			United states secret
		  service
			salaries and expensesFor necessary expenses of the United States
		  Secret Service, including purchase of not to exceed 652 vehicles for
		  police-type use, of which 652 shall be for replacement only, and hire of
		  passenger motor vehicles; purchase of motorcycles made in the United States;
		  hire of aircraft; services of expert witnesses at such rates as may be
		  determined by the Director of the Secret Service; rental of buildings in the
		  District of Columbia, and fencing, lighting, guard booths, and other facilities
		  on private or other property not in Government ownership or control, as may be
		  necessary to perform protective functions; payment of per diem or subsistence
		  allowances to employees where a protective assignment during the actual day or
		  days of the visit of a protectee requires an employee to work 16 hours per day
		  or to remain overnight at a post of duty; conduct of and participation in
		  firearms matches; presentation of awards; travel of United States Secret
		  Service employees on protective missions without regard to the limitations on
		  such expenditures in this or any other Act if approval is obtained in advance
		  from the Committees on Appropriations of the Senate and the House of
		  Representatives; research and development; grants to conduct behavioral
		  research in support of protective research and operations; and payment in
		  advance for commercial accommodations as may be necessary to perform protective
		  functions; $1,482,709,000; of which not to exceed $25,000 shall be for official
		  reception and representation expenses; of which not to exceed $100,000 shall be
		  to provide technical assistance and equipment to foreign law enforcement
		  organizations in counterfeit investigations; of which $2,366,000 shall be for
		  forensic and related support of investigations of missing and exploited
		  children; and of which $6,000,000 shall be for a grant for activities related
		  to the investigations of missing and exploited children and shall remain
		  available until expended: Provided, That up to $18,000,000
		  provided for protective travel shall remain available until September 30, 2011:
		  Provided further, That up to $1,000,000 for National Special
		  Security Events shall remain available until expended: Provided
		  further, That the United States Secret Service is authorized to
		  obligate funds in anticipation of reimbursements from Federal agencies and
		  entities, as defined in section 105 of title 5, United States Code, receiving
		  training sponsored by the James J. Rowley Training Center, except that total
		  obligations at the end of the fiscal year shall not exceed total budgetary
		  resources available under this heading at the end of the fiscal year:
		  Provided further, That none of the funds made available under
		  this heading shall be available to compensate any employee for overtime in an
		  annual amount in excess of $35,000, except that the Secretary of Homeland
		  Security, or the designee of the Secretary, may waive that amount as necessary
		  for national security purposes: Provided further, That none of
		  the funds appropriated to the United States Secret Service by this Act or by
		  previous appropriations Acts may be made available for the protection of the
		  head of a Federal agency other than the Secretary of Homeland Security:
		  Provided further, That the Director of the United States
		  Secret Service may enter into an agreement to perform such service on a fully
		  reimbursable basis: Provided further, That the United States
		  Secret Service shall open an international field office in Tallinn, Estonia to
		  combat electronic crimes with funds made available under this heading in Public
		  Law 110–329: 
		  Provided further, That $4,040,000
		  shall not be made available for obligation until enactment into law of
		  authorizing legislation that incorporates the authorities of the United States
		  Secret Service Uniformed Division into the United States Code, including
		  restructuring the United States Secret Service Uniformed Division’s pay
		  chart.
			Acquisition, construction, improvements,
		  and related expensesFor
		  necessary expenses for acquisition, construction, repair, alteration, and
		  improvement of facilities, $3,975,000, to remain available until
		  expended.
			III
			Protection, preparedness, response, and
		  recovery
			National protection and programs
		  directorate
			Salaries and expensesFor salaries and expenses of the Office of
		  the Under Secretary for the National Protection and Programs Directorate,
		  support for operations, information technology, and the Office of Risk
		  Management and Analysis, $44,577,000: Provided, That not to
		  exceed $5,000 shall be for official reception and representation
		  expenses.
			Infrastructure protection and information
		  securityFor necessary
		  expenses for infrastructure protection and information security programs and
		  activities, as authorized by title II of the Homeland Security Act of 2002 (6
		  U.S.C. 121 et seq.), $901,416,000, of which $760,755,000 shall remain available
		  until September 30, 2011: Provided, That of the total amount
		  provided, $20,000,000 is for necessary expenses of the National Infrastructure
		  Simulation and Analysis Center.
			United states visitor and immigrant status
		  indicator technologyFor
		  necessary expenses for the development of the United States Visitor and
		  Immigrant Status Indicator Technology project, as authorized by section 110 of
		  the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8
		  U.S.C. 1365a), $378,194,000, to remain available until expended:
		  Provided, That of the total amount made available under this
		  heading, $75,000,000 may not be obligated for the United States Visitor and
		  Immigrant Status Indicator Technology project until the Committees on
		  Appropriations of the Senate and the House of Representatives receive a plan
		  for expenditure prepared by the Secretary of Homeland Security not later than
		  90 days after the date of enactment of this Act: Provided
		  further, That not less than $28,000,000 of unobligated balances of
		  prior year appropriations shall remain available and be obligated solely for
		  implementation of a biometric air exit capability.
			FEDERAL PROTECTIVE SERVICEThe revenues and collections of security
		  fees credited to this account shall be available until expended for necessary
		  expenses related to the protection of federally-owned and leased buildings and
		  for the operations of the Federal Protective Service: 
		  Provided, That the Secretary of
		  Homeland Security and the Director of the Office of Management and Budget shall
		  certify in writing to the Committees on Appropriations of the Senate and the
		  House of Representatives no later than December 31, 2009, that the operations
		  of the Federal Protective Service will be fully funded in fiscal year 2010
		  through revenues and collection of security fees, and shall adjust the fees to
		  ensure fee collections are sufficient to ensure that the Federal Protective
		  Service maintains not fewer than 1,200 full-time equivalent staff and 900
		  full-time equivalent Police Officers, Inspectors, Area Commanders, and Special
		  Agents who, while working, are directly engaged on a daily basis protecting and
		  enforcing laws at Federal buildings (referred to as “in-service field
		  staff”).
			Office of health affairsFor necessary expenses of the Office of
		  Health Affairs, $135,000,000, of which $30,411,000 is for salaries and
		  expenses; and of which $104,589,000 is to remain available until September 30,
		  2011, for biosurveillance, BioWatch, medical readiness planning, chemical
		  response, and other activities: Provided, That not to exceed
		  $3,000 shall be for official reception and representation
		  expenses.
			Federal emergency management
		  agency
			management and administrationFor necessary expenses for management and
		  administration of the Federal Emergency Management Agency, $859,700,000,
		  including activities authorized by the National Flood Insurance Act of 1968 (42
		  U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency
		  Assistance Act (42 U.S.C. 5121 et seq.), the Cerro Grande Fire Assistance Act
		  of 2000 (division C, title I, 114 Stat. 583), the Earthquake Hazards Reduction
		  Act of 1977 (42 U.S.C. 7701 et seq.), the Defense Production Act of 1950 (50
		  U.S.C. App. 2061 et seq.), sections 107 and 303 of the National Security Act of
		  1947 (50 U.S.C. 404, 405), Reorganization Plan No. 3 of 1978 (5 U.S.C. App.),
		  the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), and the Post-Katrina
		  Emergency Management Reform Act of 2006 (Public Law 109–295; 120 Stat. 1394):
		  Provided, That not to exceed $3,000 shall be for official
		  reception and representation expenses: Provided further, That
		  the President's budget submitted under section 1105(a) of title 31, United
		  States Code, shall be detailed by office for the Federal Emergency Management
		  Agency: Provided further, That of the total amount made
		  available under this heading, $32,500,000 shall be for the Urban Search and
		  Rescue Response System, of which not to exceed $1,600,000 may be made available
		  for administrative costs; and $6,995,000 shall be for the Office of National
		  Capital Region Coordination: Provided further, That for
		  purposes of planning, coordination, execution, and decision-making related to
		  mass evacuation during a disaster, the Governors of the State of West Virginia
		  and the Commonwealth of Pennsylvania, or their designees, shall be incorporated
		  into efforts to integrate the activities of Federal, State, and local
		  governments in the National Capital Region, as defined in section 882 of Public
		  Law 107–296, the Homeland Security Act of 2002.
			State and local
		  programs
			(including transfer of funds)For grants, contracts, cooperative
		  agreements, and other activities, $3,067,200,000 shall be allocated as
		  follows:
				(1)$950,000,000 shall be for the State
			 Homeland Security Grant Program under section 2004 of the Homeland Security Act
			 of 2002 (6 U.S.C. 605): Provided, That of the amount provided
			 by this paragraph, $60,000,000 shall be for Operation Stonegarden.
				(2)$887,000,000 shall be for the Urban Area
			 Security Initiative under section 2003 of the Homeland Security Act of 2002 (6
			 U.S.C. 604), of which, notwithstanding subsection (c)(1) of such section,
			 $20,000,000 shall be for grants to organizations (as described under section
			 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax section
			 501(a) of such code) determined by the Secretary of Homeland Security to be at
			 high risk of a terrorist attack.
				(3)$35,000,000 shall be for Regional
			 Catastrophic Preparedness Grants.
				(4)$40,000,000 shall be for the Metropolitan
			 Medical Response System under section 635 of the Post-Katrina Emergency
			 Management Reform Act of 2006 (6 U.S.C. 723).
				(5)$15,000,000 shall be for the Citizen Corps
			 Program.
				(6)$356,000,000 shall be for Public
			 Transportation Security Assistance, Railroad Security Assistance, and
			 Over-the-Road Bus Security Assistance under sections 1406, 1513, and 1532 of
			 the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law
			 110–53; 6 U.S.C. 1135, 1163, and 1182), of which not less than $25,000,000
			 shall be for Amtrak security, and not less than $6,000,000 shall be for
			 Over-the-Road Bus Security Assistance.
				(7)$350,000,000 shall be for Port Security
			 Grants in accordance with 46 U.S.C. 70107.
				(8)$50,000,000 shall be for Buffer Zone
			 Protection Program Grants.
				(9)$50,000,000 shall be for Driver's License
			 Security Grants Program, pursuant to section 204(a) of the REAL ID Act of 2005
			 (division B of Public Law 109–13).
				(10)$50,000,000 shall be for the Interoperable
			 Emergency Communications Grant Program under section 1809 of the Homeland
			 Security Act of 2002 (6 U.S.C. 579).
				(11)$20,000,000 shall be for grants for
			 Emergency Operations Centers under section 614 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196c), of which no
			 less than $1,500,000 shall be for the Ohio Emergency Management Agency
			 Emergency Operations Center, Columbus, Ohio; no less than $1,000,000 shall be
			 for the City of Chicago Emergency Operations Center, Chicago, Illinois; no less
			 than $600,000 shall be for the Ames Emergency Operations Center, Ames, Iowa; no
			 less than $353,000 shall be for the County of Union Emergency Operations
			 Center, Union County, New Jersey; no less than $300,000 shall be for the City
			 of Hackensack Emergency Operations Center, Hackensack, New Jersey; no less than
			 $247,000 shall be for the Township of South Orange Village Emergency Operations
			 Center, South Orange, New Jersey; no less than $1,000,000 shall be for the City
			 of Mount Vernon Emergency Operations Center, Mount Vernon, New York; no less
			 than $900,000 shall be for the City of Whitefish Emergency Operations Center,
			 Whitefish, Montana; no less than $1,000,000 shall be for the Lincoln County
			 Emergency Operations Center, Lincoln County, Washington; no less than $980,000
			 shall be for the City of Providence Emergency Operations Center, Providence,
			 Rhode Island; no less than $980,000 for the North Louisiana Regional Emergency
			 Operations Center, Lincoln Parish, Louisiana; and no less than $900,000 for the
			 City of North Little Rock Emergency Operations Center, North Little Rock,
			 Arkansas.
				(12)$264,200,000 shall be for training,
			 exercises, technical assistance, and other programs, of which—
					(A)$164,500,000 is for purposes of training in
			 accordance with section 1204 of the Implementing Recommendations of the 9/11
			 Commission Act of 2007 (6 U.S.C. 1102), of which $62,500,000 shall be for the
			 Center for Domestic Preparedness; $23,000,000 shall be for the National
			 Energetic Materials Research and Testing Center, New Mexico Institute of Mining
			 and Technology; $23,000,000 shall be for the National Center for Biomedical
			 Research and Training, Louisiana State University; $23,000,000 shall be for the
			 National Emergency Response and Rescue Training Center, Texas A&M
			 University; $23,000,000 shall be for the National Exercise, Test, and Training
			 Center, Nevada Test Site; $5,000,000 shall be for the Transportation Technology
			 Center, Incorporated, in Pueblo, Colorado; and $5,000,000 shall be for the
			 Natural Disaster Preparedness Training Center, University of Hawaii, Honolulu,
			 Hawaii; and
					(B)$1,700,000 shall be for the Center for
			 Counterterrorism and Cyber Crime, Norwich University, Northfield,
			 Vermont:
					Provided,
			 That 4.1 percent of the amounts provided under this heading shall be
			 transferred to the Federal Emergency Management Agency Management and
			 Administration account for program administration, and an expenditure
			 plan for program administration shall be provided to the Committees on
			 Appropriations of the Senate and the House of Representatives within 60 days of
			 the date of enactment of this Act: 
			 Provided further, That,
			 notwithstanding section 2008(a)(11) of the Homeland Security Act of 2002 (6
			 U.S.C. 609(a)(11)), or any other provision of law, a grantee may use not more
			 than 5 percent of the amount of a grant made available under this heading for
			 expenses directly related to administration of the grant: Provided
			 further, That for grants under paragraphs (1) through (5), the
			 applications for grants shall be made available to eligible applicants not
			 later than 25 days after the date of enactment of this Act, that eligible
			 applicants shall submit applications not later than 90 days after the grant
			 announcement, and that the Administrator of the Federal Emergency Management
			 Agency shall act within 90 days after receipt of an application:
			 Provided further, That for grants under paragraphs (6) through
			 (10), the applications for grants shall be made available to eligible
			 applicants not later than 30 days after the date of enactment of this Act, that
			 eligible applicants shall submit applications within 45 days after the grant
			 announcement, and that the Federal Emergency Management Agency shall act not
			 later than 60 days after receipt of an application: Provided
			 further, That for grants under paragraphs (1) and (2), the
			 installation of communications towers is not considered construction of a
			 building or other physical facility: Provided further, That
			 grantees shall provide reports on their use of funds, as determined necessary
			 by the Secretary: Provided further, That (a) the Center for
			 Domestic Preparedness may provide training to emergency response providers from
			 the Federal Government, foreign governments, or private entities, if the Center
			 for Domestic Preparedness is reimbursed for the cost of such training, and any
			 reimbursement under this subsection shall be credited to the account from which
			 the expenditure being reimbursed was made and shall be available, without
			 fiscal year limitation, for the purposes for which amounts in the account may
			 be expended, (b) the head of the Center for Domestic Preparedness shall ensure
			 that any training provided under (a) does not interfere with the primary
			 mission of the Center to train State and local emergency response
			 providers.Firefighter assistance grantsFor necessary expenses for programs
		  authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C.
		  2201 et seq.), $800,000,000, of which $380,000,000 shall be available to carry
		  out section 33 of that Act (15 U.S.C. 2229) and $420,000,000 shall be available
		  to carry out section 34 of that Act (15 U.S.C. 2229a), to remain available
		  until September 30, 2010: Provided, That 5 percent of the
		  amount available under this heading shall be for program administration, and an
		  expenditure plan for program administration shall be provided to the Committees
		  on Appropriations of the Senate and the House of Representatives within 60 days
		  of the date of enactment of this Act.
			Emergency management performance
		  grantsFor necessary expenses
		  for emergency management performance grants, as authorized by the National
		  Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford
		  Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the
		  Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.), and
		  Reorganization Plan No. 3 of 1978 (5 U.S.C. App.), $350,000,000:
		  Provided, That total administrative costs shall be 3 percent
		  of the total amount appropriated under this
		  heading.
			Radiological emergency preparedness
		  programThe aggregate charges
		  assessed during fiscal year 2010, as authorized in title III of the Departments
		  of Veterans Affairs and Housing and Urban Development, and Independent Agencies
		  Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be less than 100 percent
		  of the amounts anticipated by the Department of Homeland Security necessary for
		  its radiological emergency preparedness program for the next fiscal year:
		  Provided, That the methodology for assessment and collection
		  of fees shall be fair and equitable and shall reflect costs of providing such
		  services, including administrative costs of collecting such fees:
		  Provided further, That fees received under this heading shall
		  be deposited in this account as offsetting collections and will become
		  available for authorized purposes on October 1, 2010, and remain available
		  until expended.
			United states fire
		  administrationFor necessary
		  expenses of the United States Fire Administration and for other purposes, as
		  authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C.
		  2201 et seq.) and the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.),
		  $45,588,000.
			Disaster
		  relief
			(including transfer of funds)For necessary expenses in carrying out the
		  Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121
		  et seq.), $1,456,866,000, to remain available until expended:
		  Provided, That the Federal Emergency Management Agency shall
		  submit an expenditure plan to the Committees on Appropriations of the Senate
		  and the House of Representatives detailing the use of the funds for disaster
		  readiness and support within 60 days after the date of enactment of this Act:
		  Provided further, That the Federal Emergency Management Agency
		  shall provide a quarterly report detailing obligations against the expenditure
		  plan and a justification for any changes in spending: Provided
		  further, That of the total amount provided, $16,000,000 shall be
		  transferred to the Department of Homeland Security Office of Inspector General
		  for audits and investigations related to disasters, subject to section 503 of
		  this Act: Provided further, That up to $50,000,000 may be
		  transferred to Federal Emergency Management Agency “Management and
		  Administration” for management and administration functions: Provided
		  further, That the amount provided in the previous proviso shall not be
		  available for transfer to Management and Administration until
		  the Federal Emergency Management Agency submits an implementation plan to the
		  Committees on Appropriations of the Senate and the House of Representatives:
		  Provided further, That the Federal Emergency Management Agency
		  shall submit the monthly “Disaster Relief” report, as specified in Public Law
		  110–161, to the Committees on Appropriations of the Senate and the House of
		  Representatives, and include the amounts provided to each Federal agency for
		  mission assignments:Provided further, That for any request for
		  reimbursement from a Federal agency to the Department of Homeland Security to
		  cover expenditures under the Robert T. Stafford Disaster Relief and Emergency
		  Assistance Act (42 U.S.C. 5121 et seq.), or any mission assignment orders
		  issued by the Department for such purposes, the Secretary of Homeland Security
		  shall take appropriate steps to ensure that each agency is periodically
		  reminded of Department policies on—
				(1)the detailed information required in
			 supporting documentation for reimbursements; and
				(2)the necessity for timeliness of agency
			 billings.
				Disaster assistance direct loan program
		  accountFor activities under
		  section 319 of the Robert T. Stafford Disaster Relief and Emergency Assistance
		  Act (42 U.S.C. 5162), $295,000 is for the cost of direct loans:
		  Provided, That gross obligations for the principal amount of
		  direct loans shall not exceed $25,000,000: Provided further,
		  That the cost of modifying such loans shall be as defined in section 502 of the
		  Congressional Budget Act of 1974 (2 U.S.C. 661a).
			Flood map modernization fundFor necessary expenses under section 1360 of
		  the National Flood Insurance Act of 1968 (42 U.S.C. 4101), $220,000,000, and
		  such additional sums as may be provided by State and local governments or other
		  political subdivisions for cost-shared mapping activities under section
		  1360(f)(2) of such Act (42 U.S.C. 4101(f)(2)), to remain available until
		  expended: Provided, That total administrative costs shall not
		  exceed 3 percent of the total amount appropriated under this
		  heading.
			National flood insurance fundFor activities under the National Flood
		  Insurance Act of 1968 (42 U.S.C. 4001 et seq.), and the Flood Disaster
		  Protection Act of 1973 (42 U.S.C. 4001 et seq.), $159,469,000, which shall be
		  derived from offsetting collections assessed and collected under section
		  1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)), which
		  is available as follows: (1) not to exceed $52,149,000 for salaries and
		  expenses associated with flood mitigation and flood insurance operations; and
		  (2) no less than $107,320,000 for flood plain management and flood mapping,
		  which shall remain available until September 30, 2011:
		  Provided, That any additional fees collected pursuant to
		  section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d))
		  shall be credited as an offsetting collection to this account, to be available
		  for flood plain management and flood mapping: Provided
		  further, That in fiscal year 2010, no funds shall be available from
		  the National Flood Insurance Fund under section 1310 of that Act (42 U.S.C.
		  4017) in excess of: (1) $85,000,000 for operating expenses; (2) $969,370,000
		  for commissions and taxes of agents; (3) such sums as are necessary for
		  interest on Treasury borrowings; and (4) $120,000,000, which shall remain
		  available until expended for flood mitigation actions, of which $70,000,000 is
		  for severe repetitive loss properties under section 1361A of the National Flood
		  Insurance Act of 1968 (42 U.S.C. 4102a), of which $10,000,000 is for repetitive
		  insurance claims properties under section 1323 of the National Flood Insurance
		  Act of 1968 (42 U.S.C. 4030), and of which $40,000,000 is for flood mitigation
		  assistance under section 1366 of the National Flood Insurance Act of 1968 (42
		  U.S.C. 4104c) notwithstanding subparagraphs (B) and (C) of subsection (b)(3)
		  and subsection (f) of section 1366 of the National Flood Insurance Act of 1968
		  (42 U.S.C. 4104c) and notwithstanding subsection (a)(7) of section 1310 of the
		  National Flood Insurance Act of 1968 (42 U.S.C. 4017): Provided
		  further, That amounts collected under section 102 of the Flood
		  Disaster Protection Act of 1973 and section 1366(i) of the National Flood
		  Insurance Act of 1968 shall be deposited in the National Flood Insurance Fund
		  to supplement other amounts specified as available for section 1366 of the
		  National Flood Insurance Act of 1968, notwithstanding 42 U.S.C. 4012a(f)(8),
		  4104c(i), and 4104d(b)(2)–(3): Provided further, That total
		  administrative costs shall not exceed 4 percent of the total
		  appropriation.
			National predisaster mitigation
		  fundFor the predisaster
		  mitigation grant program under section 203 of the Robert T. Stafford Disaster
		  Relief and Emergency Assistance Act (42 U.S.C. 5133), $120,000,000, to remain
		  available until expended: Provided, That the total
		  administrative costs associated with such grants shall not exceed 3 percent of
		  the total amount made available under this heading.
			Emergency food and shelterTo carry out the emergency food and shelter
		  program pursuant to title III of the McKinney-Vento Homeless Assistance Act (42
		  U.S.C. 11331 et seq.), $175,000,000, to remain available until expended:
		  Provided, That total administrative costs shall not exceed 3.5
		  percent of the total amount made available under this
		  heading.
			IV
			Research and development, training, and
		  services
			United states citizenship and immigration
		  servicesFor necessary
		  expenses for citizenship and immigration services, $135,700,000, of which
		  $5,000,000 is for the processing of military naturalization applications and
		  $118,500,000 is for the E-Verify program to assist United States employers with
		  maintaining a legal workforce: Provided, That of the amount
		  provided for the E-Verify program, $10,000,000 is available until expended for
		  E-Verify process and system enhancements: Provided further,
		  That notwithstanding any other provision of law, funds available to United
		  States Citizenship and Immigration Services may be used to acquire, operate,
		  equip, dispose of and replace up to five vehicles, of which two are for
		  replacement only, for areas where the Administrator of General Services does
		  not provide vehicles for lease: Provided further, That the
		  Director of United States Citizenship and Immigration Services may authorize
		  employees who are assigned to those areas to use such vehicles between the
		  employees' residences and places of
		  employment.
			Federal law enforcement training
		  centerFor necessary expenses
		  of the Federal Law Enforcement Training Center, including materials and support
		  costs of Federal law enforcement basic training; the purchase of not to exceed
		  117 vehicles for police-type use and hire of passenger motor vehicles; expenses
		  for student athletic and related activities; the conduct of and participation
		  in firearms matches and presentation of awards; public awareness and
		  enhancement of community support of law enforcement training; room and board
		  for student interns; a flat monthly reimbursement to employees authorized to
		  use personal mobile phones for official duties; and services as authorized by
		  section 3109 of title 5, United States Code; $244,356,000, of which up to
		  $47,751,000 shall remain available until September 30, 2011, for materials and
		  support costs of Federal law enforcement basic training; of which $300,000
		  shall remain available until expended for Federal law enforcement agencies
		  participating in training accreditation, to be distributed as determined by the
		  Federal Law Enforcement Training Center for the needs of participating
		  agencies; and of which not to exceed $12,000 shall be for official reception
		  and representation expenses: Provided, That the Center is
		  authorized to obligate funds in anticipation of reimbursements from agencies
		  receiving training sponsored by the Center, except that total obligations at
		  the end of the fiscal year shall not exceed total budgetary resources available
		  at the end of the fiscal year: Provided further, That section
		  1202(a) of Public Law 107–206 (42 U.S.C. 3771 note), as amended by Public Law
		  110–329 (122 Stat. 3677), is further amended by striking “December 31, 2011 ”
		  and inserting December 31, 2012: Provided
		  further, That the Federal Law Enforcement Training Accreditation
		  Board, including representatives from the Federal law enforcement community and
		  non-Federal accreditation experts involved in law enforcement training, shall
		  lead the Federal law enforcement training accreditation process to continue the
		  implementation of measuring and assessing the quality and effectiveness of
		  Federal law enforcement training programs, facilities, and instructors:
		  Provided further, That the Director of the Federal Law
		  Enforcement Training Center shall schedule basic or advanced law enforcement
		  training, or both, at all four training facilities under the control of the
		  Federal Law Enforcement Training Center to ensure that such training facilities
		  are operated at the highest capacity throughout the fiscal year.
			Acquisitions, construction, improvements,
		  and related expensesFor
		  acquisition of necessary additional real property and facilities, construction,
		  and ongoing maintenance, facility improvements, and related expenses of the
		  Federal Law Enforcement Training Center, $43,456,000, to remain available until
		  expended: Provided, That the Center is authorized to accept
		  reimbursement to this appropriation from government agencies requesting the
		  construction of special use facilities.
			Science and
		  technology
			Management and administrationFor salaries and expenses of the Office of
		  the Under Secretary for Science and Technology and for management and
		  administration of programs and activities, as authorized by title III of the
		  Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), $143,200,000:
		  Provided, That not to exceed $10,000 shall be for official
		  reception and representation expenses.
			Research, development, acquisition, and
		  operationsFor necessary
		  expenses for science and technology research, including advanced research
		  projects; development; test and evaluation; acquisition; and operations; as
		  authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et
		  seq.); $851,729,000, to remain available until September 30, 2011:
		  Provided, That not less than $20,865,000 shall be available
		  for the Southeast Region Research Initiative at the Oak Ridge National
		  Laboratory: Provided further, That not less than $3,000,000
		  shall be available for Distributed Environment for Critical Infrastructure
		  Decisionmaking Exercises: Provided further, That not less than
		  $12,000,000 is for construction expenses of the Pacific Northwest National
		  Laboratory: Provided further, That not less than $2,000,000
		  shall be for the Cincinnati Urban Area partnership established through the
		  Regional Technology Integration Initiative: 
		  Provided further, That not less
		  than $36,312,000 shall be for the National Bio and Agro-defense
		  Facility.
			Domestic nuclear detection
		  office
			Management and administrationFor salaries and expenses of the Domestic
		  Nuclear Detection Office as authorized by title XIX of the Homeland Security
		  Act of 2002 (6 U.S.C. 591 et seq.) for management and administration of
		  programs and activities, $37,500,000: Provided, That not to
		  exceed $3,000 shall be for official reception and representation
		  expenses.
			Research, development, and
		  operationsFor necessary
		  expenses for radiological and nuclear research, development, testing,
		  evaluation, and operations, $326,537,000, to remain available until September
		  30, 2011.
			Systems acquisitionFor expenses for the Domestic Nuclear
		  Detection Office acquisition and deployment of radiological detection systems
		  in accordance with the global nuclear detection architecture, $10,000,000, to
		  remain available until September 30, 2011: Provided, That none
		  of the funds appropriated under this heading in this Act or any other Act shall
		  be obligated for full-scale procurement of Advanced Spectroscopic Portal
		  monitors until the Secretary of Homeland Security submits to the Committees on
		  Appropriations of the Senate and the House of Representatives a report
		  certifying that a significant increase in operational effectiveness will be
		  achieved: Provided further, That the Secretary shall submit
		  separate and distinct certifications prior to the procurement of Advanced
		  Spectroscopic Portal monitors for primary and secondary deployment that address
		  the unique requirements for operational effectiveness of each type of
		  deployment: Provided further, That the Secretary shall
		  continue to consult with the National Academy of Sciences before making such
		  certifications: Provided further, That none of the funds
		  appropriated under this heading shall be used for high-risk concurrent
		  development and production of mutually dependent software and
		  hardware.
			V
			General
		  provisions
			(including rescissions of
		  funds)
			501.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal year
			 unless expressly so provided herein.
			502.Subject to the requirements of section 503
			 of this Act, the unexpended balances of prior appropriations provided for
			 activities in this Act may be transferred to appropriation accounts for such
			 activities established pursuant to this Act, may be merged with funds in the
			 applicable established accounts, and thereafter may be accounted for as one
			 fund for the same time period as originally enacted.
			503.(a)None of the funds provided by this Act,
			 provided by previous appropriations Acts to the agencies in or transferred to
			 the Department of Homeland Security that remain available for obligation or
			 expenditure in fiscal year 2010, or provided from any accounts in the Treasury
			 of the United States derived by the collection of fees available to the
			 agencies funded by this Act, shall be available for obligation or expenditure
			 through a reprogramming of funds that: (1) creates a new program, project, or
			 activity; (2) eliminates a program, project, office, or activity; (3) increases
			 funds for any program, project, or activity for which funds have been denied or
			 restricted by the Congress; (4) proposes to use funds directed for a specific
			 activity by either of the Committees on Appropriations of the Senate or the
			 House of Representatives for a different purpose; or (5) contracts out any
			 function or activity for which funding levels were requested for Federal
			 full-time equivalents in the object classification tables contained in the
			 fiscal year 2010 Budget Appendix for the Department of Homeland Security, as
			 modified by the explanatory statement accompanying this Act, unless the
			 Committees on Appropriations of the Senate and the House of Representatives are
			 notified 15 days in advance of such reprogramming of funds.
				(b)None of the funds provided by this Act,
			 provided by previous appropriations Acts to the agencies in or transferred to
			 the Department of Homeland Security that remain available for obligation or
			 expenditure in fiscal year 2010, or provided from any accounts in the Treasury
			 of the United States derived by the collection of fees or proceeds available to
			 the agencies funded by this Act, shall be available for obligation or
			 expenditure for programs, projects, or activities through a reprogramming of
			 funds in excess of $5,000,000 or 10 percent, whichever is less, that: (1)
			 augments existing programs, projects, or activities; (2) reduces by 10 percent
			 funding for any existing program, project, or activity, or numbers of personnel
			 by 10 percent as approved by the Congress; or (3) results from any general
			 savings from a reduction in personnel that would result in a change in existing
			 programs, projects, or activities as approved by the Congress, unless the
			 Committees on Appropriations of the Senate and the House of Representatives are
			 notified 15 days in advance of such reprogramming of funds.
				(c)Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Department of
			 Homeland Security by this Act or provided by previous appropriations Acts may
			 be transferred between such appropriations, but no such appropriation, except
			 as otherwise specifically provided, shall be increased by more than 10 percent
			 by such transfers: Provided, That any transfer under this
			 section shall be treated as a reprogramming of funds under subsection (b) and
			 shall not be available for obligation unless the Committees on Appropriations
			 of the Senate and the House of Representatives are notified 15 days in advance
			 of such transfer.
				(d)Notwithstanding subsections (a), (b), and
			 (c) of this section, no funds shall be reprogrammed within or transferred
			 between appropriations after June 30, except in extraordinary circumstances
			 that imminently threaten the safety of human life or the protection of
			 property.
				504.The Department of Homeland Security Working
			 Capital Fund, established pursuant to section 403 of Public Law 103–356 (31
			 U.S.C. 501 note), shall continue operations as a permanent working capital fund
			 for fiscal year 2010: Provided, That none of the funds
			 appropriated or otherwise made available to the Department of Homeland Security
			 may be used to make payments to the Working Capital Fund, except for the
			 activities and amounts allowed in the President's fiscal year 2010 budget:
			 Provided further, That funds provided to the Working Capital
			 Fund shall be available for obligation until expended to carry out the purposes
			 of the Working Capital Fund: Provided further, That all
			 departmental components shall be charged only for direct usage of each Working
			 Capital Fund service: Provided further, That funds provided to
			 the Working Capital Fund shall be used only for purposes consistent with the
			 contributing component: Provided further, That such fund shall
			 be paid in advance or reimbursed at rates which will return the full cost of
			 each service: Provided further, That the Working Capital Fund
			 shall be subject to the requirements of section 503 of this Act.
			505.Except as otherwise specifically provided
			 by law, not to exceed 50 percent of unobligated balances remaining available at
			 the end of fiscal year 2010 from appropriations for salaries and expenses for
			 fiscal year 2010 in this Act shall remain available through September 30, 2011,
			 in the account and for the purposes for which the appropriations were provided:
			 Provided, That prior to the obligation of such funds, a
			 request shall be submitted to the Committees on Appropriations of the Senate
			 and the House of Representatives for approval in accordance with section 503 of
			 this Act.
			506.Funds made available by this Act for
			 intelligence activities are deemed to be specifically authorized by the
			 Congress for purposes of section 504 of the National Security Act of 1947 (50
			 U.S.C. 414) during fiscal year 2010 until the enactment of an Act authorizing
			 intelligence activities for fiscal year 2010.
			507.None of the funds made available by this
			 Act may be used to make a grant allocation, discretionary grant award,
			 discretionary contract award, Other Transaction Agreement, or to issue a letter
			 of intent totaling in excess of $1,000,000, or to announce publicly the
			 intention to make such an award, including a contract covered by the Federal
			 Acquisition Regulation, unless the Secretary of Homeland Security notifies the
			 Committees on Appropriations of the Senate and the House of Representatives at
			 least 3 full business days in advance of making such an award or issuing such a
			 letter: Provided, That if the Secretary of Homeland Security
			 determines that compliance with this section would pose a substantial risk to
			 human life, health, or safety, an award may be made without notification and
			 the Committees on Appropriations of the Senate and the House of Representatives
			 shall be notified not later than 5 full business days after such an award is
			 made or letter issued: Provided further, That no notification
			 shall involve funds that are not available for obligation: Provided
			 further, That the notification shall include the amount of the award,
			 the fiscal year in which the funds for the award were appropriated, and the
			 account from which the funds are being drawn: Provided
			 further, That the Federal Emergency Management Agency shall brief the
			 Committees on Appropriations of the Senate and the House of Representatives 5
			 full business days in advance of announcing publicly the intention of making an
			 award under the State Homeland Security Grant Program; Urban Area Security
			 Initiative; and the Regional Catastrophic Preparedness Grant Program.
			508.Notwithstanding any other provision of law,
			 no agency shall purchase, construct, or lease any additional facilities, except
			 within or contiguous to existing locations, to be used for the purpose of
			 conducting Federal law enforcement training without the advance approval of the
			 Committees on Appropriations of the Senate and the House of Representatives,
			 except that the Federal Law Enforcement Training Center is authorized to obtain
			 the temporary use of additional facilities by lease, contract, or other
			 agreement for training which cannot be accommodated in existing Center
			 facilities.
			509.None of the funds appropriated or otherwise
			 made available by this Act may be used for expenses for any construction,
			 repair, alteration, or acquisition project for which a prospectus otherwise
			 required under chapter 33 of title 40, United States Code, has not been
			 approved, except that necessary funds may be expended for each project for
			 required expenses for the development of a proposed prospectus.
			510.Sections 519, 520, 528, and 531 of the
			 Department of Homeland Security Appropriations Act, 2008 (division E of Public
			 Law 110–161; 121 Stat. 2073, 2074) shall apply with respect to funds made
			 available in this Act in the same manner as such sections applied to funds made
			 available in that Act.
			511.None of the funds in this Act may be used
			 in contravention of the applicable provisions of the
			 Buy American Act (41 U.S.C. 10a et
			 seq.).
			512.None of the funds provided by this or
			 previous appropriations Acts may be obligated for deployment or implementation
			 of the Secure Flight program or any other follow-on or successor passenger
			 screening program that: (1) utilizes or tests algorithms assigning risk to
			 passengers whose names are not on Government watch lists; or (2) uses data or a
			 database that is obtained from or remains under the control of a non-Federal
			 entity: Provided, That this restriction shall not apply to
			 Passenger Name Record data obtained from air carriers.
			513.None of the funds made available in this
			 Act may be used to amend the oath of allegiance required by section 337 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1448).
			514.None of the funds appropriated by this Act
			 may be used to process or approve a competition under Office of Management and
			 Budget Circular A–76 for services provided as of June 1, 2004, by employees
			 (including employees serving on a temporary or term basis) of United States
			 Citizenship and Immigration Services of the Department of Homeland Security who
			 are known as of that date as Immigration Information Officers, Contact
			 Representatives, or Investigative Assistants.
			515.(a)The Assistant Secretary of Homeland
			 Security (Transportation Security Administration) shall work with air carriers
			 and airports to ensure that the screening of cargo carried on passenger
			 aircraft, as defined in section 44901(g)(5) of title 49, United States Code,
			 increases incrementally each quarter until the requirement of section
			 44901(g)(2)(B) of title 49 are met.
				(b)Not later than 45 days after the end of
			 each quarter, the Assistant Secretary shall submit to the Committees on
			 Appropriations of the Senate and the House of Representatives a report on air
			 cargo inspection statistics by airport and air carrier detailing the
			 incremental progress being made to meet the requirement of section
			 44901(g)(2)(B) of title 49, United States Code.
				516.Except as provided in section 44945 of
			 title 49, United States Code, funds appropriated or transferred to
			 Transportation Security Administration “Aviation Security”,
			 Administration and “Transportation Security Support” for fiscal
			 years 2004, 2005, 2006, 2007, and 2008 that are recovered or deobligated shall
			 be available only for the procurement or installation of explosives detection
			 systems, for air cargo, baggage, and checkpoint screening systems, subject to
			 notification: Provided, That quarterly reports shall be
			 submitted to the Committees on Appropriations of the Senate and the House of
			 Representatives on any funds that are recovered or deobligated.
			517.Any funds appropriated to United States
			 Coast Guard, Acquisition, Construction, and Improvements for
			 fiscal years 2002, 2003, 2004, 2005, and 2006 for the 110–123 foot patrol boat
			 conversion that are recovered, collected, or otherwise received as the result
			 of negotiation, mediation, or litigation, shall be available until expended for
			 the Replacement Patrol Boat (FRC-B) program.
			518.(a)(1)Except as provided in paragraph (2), none
			 of the funds provided in this or any other Act shall be available to commence
			 or continue operations of the National Applications Office until—
						(A)the Secretary certifies that: (i) National
			 Applications Office programs comply with all existing laws, including all
			 applicable privacy and civil liberties standards; and, (ii) that clear
			 definitions of all proposed domains are established and are auditable;
						(B)the Comptroller General of the United
			 States notifies the Committees on Appropriations of the Senate and the House of
			 Representatives and the Secretary that the Comptroller has reviewed such
			 certification; and
						(C)the Secretary notifies the Committees of
			 all funds to be expended on the National Applications Office pursuant to
			 section 503 of this Act.
						(2)Paragraph (1) shall not apply with respect
			 to any use of funds for activities substantially similar to such activities
			 conducted by the Department of the Interior as set forth in the 1975 charter
			 for the Civil Applications Committee under the provisions of law codified at
			 section 31 of title 43, United States Code.
					(b)The Inspector General shall provide to the
			 Committees on Appropriations of the Senate and the House of Representatives a
			 classified report on a quarterly basis containing a review of the data
			 collected by the National Applications Office, including a description of the
			 collection purposes and the legal authority under which the collection
			 activities were authorized: Provided, That the report shall
			 also include a listing of all data collection activities carried out on behalf
			 of the National Applications Office by any component of the National
			 Guard.
				(c)None of the funds provided in this or any
			 other Act shall be available to commence operations of the National Immigration
			 Information Sharing Operation until the Secretary certifies that such program
			 complies with all existing laws, including all applicable privacy and civil
			 liberties standards, the Comptroller General of the United States notifies the
			 Committees on Appropriations of the Senate and the House of Representatives and
			 the Secretary that the Comptroller has reviewed such certification, and the
			 Secretary notifies the Committees on Appropriations of the Senate and the House
			 of Representatives of all funds to be expended on the National Immigration
			 Information Sharing Operation pursuant to section 503.
				519.Within 45 days after the close of each
			 month, the Chief Financial Officer of the Department of Homeland Security shall
			 submit to the Committees on Appropriations of the Senate and the House of
			 Representatives a monthly budget and staffing report that includes total
			 obligations, on-board versus funded full-time equivalent staffing levels, and
			 the number of contract employees by office.
			520.Section 532(a) of Public Law 109–295 (120
			 Stat. 1384) is amended by striking 2009 and inserting
			 2010.
			521.The functions of the Federal Law
			 Enforcement Training Center instructor staff shall be classified as inherently
			 governmental for the purpose of the Federal Activities Inventory Reform Act of
			 1998 (31 U.S.C. 501 note).
			522.(a)None of the funds provided by this or any
			 other Act may be obligated for the development, testing, deployment, or
			 operation of any portion of a human resources management system authorized by 5
			 U.S.C. 9701(a), or by regulations prescribed pursuant to such section, for an
			 employee as defined in 5 U.S.C. 7103(a)(2).
				(b)The Secretary of Homeland Security shall
			 collaborate with employee representatives in the manner prescribed in 5 U.S.C.
			 9701(e), in the planning, testing, and development of any portion of a human
			 resources management system that is developed, tested, or deployed for persons
			 excluded from the definition of employee as that term is defined in 5 U.S.C.
			 7103(a)(2).
				523.None of the funds made available in this or
			 any other Act may be used to enforce section 4025(1) of Public Law 108–458
			 unless the Assistant Secretary of Homeland Security (Transportation Security
			 Administration) reverses the determination of July 19, 2007, that butane
			 lighters are not a significant threat to civil aviation security.
			524.Funds made available in this Act may be
			 used to alter operations within the Civil Engineering Program of the Coast
			 Guard nationwide, including civil engineering units, facilities design and
			 construction centers, maintenance and logistics commands, and the Coast Guard
			 Academy, except that none of the funds provided in this Act may be used to
			 reduce operations within any Civil Engineering Unit unless specifically
			 authorized by a statute enacted after the date of the enactment of this
			 Act.
			525.(a)Except as provided in subsection (b), none
			 of the funds appropriated in this or any other Act to the Office of the
			 Secretary and Executive Management, the Office of the Under Secretary for
			 Management, or the Office of the Chief Financial Officer, may be obligated for
			 a grant or contract funded under such headings by a means other than full and
			 open competition.
				(b)Subsection (a) does not apply to obligation
			 of funds for a contract awarded—
					(1)by a means that is required by a Federal
			 statute, including obligation for a purchase made under a mandated preferential
			 program, such as the AbilityOne Program, that is authorized under the
			 Javits-Wagner-O'Day Act (41 U.S.C. 46 et seq.);
					(2)under the Small Business Act (15 U.S.C. 631 et
			 seq.);
					(3)in an amount less than the simplified
			 acquisition threshold described under section 302A(a) of the
			 Federal Property and Administrative Services
			 Act of 1949 (41 U.S.C. 252a(a)); or
					(4)by another Federal agency using funds
			 provided through an interagency agreement.
					(c)(1)Subject to paragraph (2), the Secretary of
			 Homeland Security may waive the application of this section for the award of a
			 contract in the interest of national security or if failure to do so would pose
			 a substantial risk to human health or welfare.
					(2)Not later than 5 days after the date on
			 which the Secretary of Homeland Security issues a waiver under this subsection,
			 the Secretary shall submit notification of that waiver to the Committees on
			 Appropriations of the Senate and the House of Representatives, including a
			 description of the applicable contract and an explanation of why the waiver
			 authority was used. The Secretary may not delegate the authority to grant such
			 a waiver.
					(d)In addition to the requirements established
			 by this section, the Inspector General for the Department of Homeland Security
			 shall review departmental contracts awarded through other than full and open
			 competition to assess departmental compliance with applicable laws and
			 regulations: Provided, That the Inspector General shall review
			 selected contracts awarded in the previous fiscal year through other than full
			 and open competition: Provided further, That in determining
			 which contracts to review, the Inspector General shall consider the cost and
			 complexity of the goods and services to be provided under the contract, the
			 criticality of the contract to fulfilling Department missions, past performance
			 problems on similar contracts or by the selected vendor, complaints received
			 about the award process or contractor performance, and such other factors as
			 the Inspector General deems relevant: Provided further, That
			 the Inspector General shall report the results of the reviews to the Committees
			 on Appropriations of the Senate and the House of Representatives no later than
			 February 5, 2010.
				526.None of the funds made available in this
			 Act may be used by United States Citizenship and Immigration Services to grant
			 an immigration benefit unless the results of background checks required by law
			 to be completed prior to the granting of the benefit have been received by
			 United States Citizenship and Immigration Services, and the results do not
			 preclude the granting of the benefit.
			527.None of the funds made available in this
			 Act may be used to destroy or put out to pasture any horse or other equine
			 belonging to the Federal Government that has become unfit for service, unless
			 the trainer or handler is first given the option to take possession of the
			 equine through an adoption program that has safeguards against slaughter and
			 inhumane treatment.
			528.None of the funds provided in this Act
			 shall be available to carry out section 872 of Public Law 107–296.
			529.None of the funds provided in this Act
			 under the heading Office of the Chief Information Officer shall
			 be used for data center development other than for Data Center One (National
			 Center for Critical Information Processing and Storage) until the Chief
			 Information Officer certifies that Data Center One (National Center for
			 Critical Information Processing and Storage) is fully utilized as the
			 Department's primary data storage center at the highest capacity throughout the
			 fiscal year.
			530.None of the funds in this Act shall be used
			 to reduce the United States Coast Guard's Operations Systems Center mission or
			 its government-employed or contract staff levels.
			531.None of the funds appropriated by this Act
			 may be used to conduct, or to implement the results of, a competition under
			 Office of Management and Budget Circular A–76 for activities performed with
			 respect to the Coast Guard National Vessel Documentation Center.
			532.The Secretary of Homeland Security shall
			 require that all contracts of the Department of Homeland Security that provide
			 award fees link such fees to successful acquisition outcomes (which outcomes
			 shall be specified in terms of cost, schedule, and performance).
			533.None of the funds made available to the
			 Office of the Secretary and Executive Management under this Act may be expended
			 for any new hires by the Department of Homeland Security that are not verified
			 through the basic pilot program under section 401 of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note).
			534.None of the funds made available in this
			 Act for U.S. Customs and Border Protection may be used to prevent an individual
			 not in the business of importing a prescription drug (within the meaning of
			 section 801(g) of the Federal Food, Drug, and
			 Cosmetic Act) from importing a prescription drug from Canada that
			 complies with the Federal Food, Drug, and
			 Cosmetic Act: Provided, That this section shall
			 apply only to individuals transporting on their person a personal-use quantity
			 of the prescription drug, not to exceed a 90-day supply: Provided
			 further, That the prescription drug may not be—
				(1)a controlled substance, as defined in
			 section 102 of the Controlled Substances
			 Act (21 U.S.C. 802); or
				(2)a biological product, as defined in section
			 351 of the Public Health Service Act
			 (42 U.S.C. 262).
				535.None of the funds made available in this
			 Act may be used by the Secretary of Homeland Security or any delegate of the
			 Secretary to issue any rule or regulation which implements the Notice of
			 Proposed Rulemaking related to Petitions for Aliens To Perform Temporary
			 Nonagricultural Services or Labor (H–2B) set out beginning on 70 Fed. Reg. 3984
			 (January 27, 2005).
			536.Section 537 of the Department of Homeland
			 Security Appropriations Act, 2009 (division D of Public Law 110–329; 122 Stat.
			 3682) shall apply with respect to funds made available in this Act in the same
			 manner as such sections applied to funds made available in that Act.
			537.None of the funds made available in this
			 Act may be used for planning, testing, piloting, or developing a national
			 identification card.
			538.(a)Notwithstanding any other provision of this
			 Act, except as provided in subsection (b), and 30 days after the date that the
			 President determines whether to declare a major disaster because of an event
			 and any appeal is completed, the Administrator shall submit to the Committee on
			 Homeland Security and Governmental Affairs of the Senate, the Committee on
			 Homeland Security of the House of Representatives, the Committee on
			 Transportation and Infrastructure of the House of Representatives, the
			 Committees on Appropriations of the Senate and the House of Representatives,
			 and publish on the website of the Federal Emergency Management Agency, a report
			 regarding that decision, which shall summarize damage assessment information
			 used to determine whether to declare a major disaster.
				(b)The Administrator may redact from a report
			 under subsection (a) any data that the Administrator determines would
			 compromise national security.
				(c)In this section—
					(1)the term Administrator means
			 the Administrator of the Federal Emergency Management Agency; and
					(2)the term major disaster has
			 the meaning given that term in section 102 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5122).
					539.Notwithstanding any other provision of law,
			 should the Secretary of Homeland Security determine that the National Bio and
			 Agro-defense Facility be located at a site other than Plum Island, New York,
			 the Secretary shall have the Administrator of General Services sell through
			 public sale all real and related personal property and transportation assets
			 which support Plum Island operations, subject to such terms and conditions as
			 necessary to protect government interests and meet program requirements:
			 Provided, That the gross proceeds of such sale shall be
			 deposited as offsetting collections into the Department of Homeland Security
			 Science and Technology Research, Development, Acquisition, and
			 Operations account and, subject to appropriation, shall be available
			 until expended, for site acquisition, construction, and costs related to the
			 construction of the National Bio and Agro-defense Facility, including the costs
			 associated with the sale, including due diligence requirements, necessary
			 environmental remediation at Plum Island, and reimbursement of expenses
			 incurred by the General Services Administration which shall not exceed 1
			 percent of the sale price or $5,000,000, whichever is greater: Provided
			 further, That after the completion of construction and environmental
			 remediation, the unexpended balances of funds appropriated for costs in the
			 preceding proviso shall be available for transfer to the appropriate account
			 for design and construction of a consolidated Department of Homeland Security
			 Headquarters project, excluding daily operations and maintenance costs,
			 notwithstanding section 503 of this Act, and the Committees on Appropriations
			 of the Senate and the House of Representatives shall be notified 15 days prior
			 to such transfer.
			540.Any official that is required by this Act
			 to report or certify to the Committees on Appropriations of the Senate and the
			 House of Representatives may not delegate such authority to perform that act
			 unless specifically authorized herein.
			541.The Secretary of Homeland Security, in
			 consultation with the Secretary of the Treasury, shall notify the Committees on
			 Appropriations of the Senate and the House of Representatives of any proposed
			 transfers of funds available under 31 U.S.C. 9703.2(g)(4)(B) from the
			 Department of the Treasury Forfeiture Fund to any agency within the Department
			 of Homeland Security.
			542.(a)Not later than 3 months from the date of
			 enactment of this Act, the Secretary of Homeland Security shall consult with
			 the Secretaries of Defense and Transportation and develop a concept of
			 operations for unmanned aerial systems in the United States national airspace
			 system for the purposes of border and maritime security operations.
				(b)The Secretary of Homeland Security shall
			 report to the Committees on Appropriations of the Senate and the House of
			 Representatives not later than 30 days after the date of enactment of this Act
			 on any foreseeable challenges to complying with subsection (a).
				543.If the Assistant Secretary of Homeland
			 Security (Transportation Security Administration) determines that an airport
			 does not need to participate in the basic pilot program, the Assistant
			 Secretary shall certify to the Committees on Appropriations of the Senate and
			 the House of Representatives that no security risks will result by such
			 non-participation.
			544.For fiscal year 2010 and thereafter, the
			 Secretary may provide to personnel appointed or assigned to serve abroad,
			 allowances and benefits similar to those provided under chapter 9 of title I of
			 the Foreign Service Act of 1990 (22 U.S.C. 4081 et seq.).
			545.Sections 143 and 144 of division A of the
			 Consolidated Security, Disaster Assistance, and Continuing Appropriations Act,
			 2009 (Public Law 110–329; 122 Stat. 3580 et seq.), as amended by section 101 of
			 division J of Public Law 111–8, are further amended by striking
			 September 30, 2009 and inserting September 30,
			 2012.
			546.Notwithstanding any other provision of law,
			 should the Secretary of Homeland Security determine that specific U.S.
			 Immigration and Customs Enforcement Service Processing Centers, or other U.S.
			 Immigration and Customs Enforcement owned detention facilities, no longer meet
			 the mission need, the Secretary is authorized to dispose of individual Service
			 Processing Centers, or other U.S. Immigration and Customs Enforcement owned
			 detention facilities, by directing the Administrator of General Services to
			 sell all real and related personal property which support Service Processing
			 Centers, or other U.S. Immigration and Customs Enforcement owned detention
			 facilities, operations, subject to such terms and conditions as necessary to
			 protect government interests and meet program requirements:
			 Provided, That the proceeds, net of the costs of sale incurred
			 by the General Services Administration and U.S. Immigration and Customs
			 Enforcement shall be deposited as offsetting collections into a separate
			 account that shall be available, subject to appropriation, until expended for
			 other real property capital asset needs of existing U.S. Immigration and
			 Customs Enforcement assets, excluding daily operations and maintenance costs,
			 as the Secretary deems appropriate.
			547.Section 550 of Public Law 109–295 is
			 amended in subsection (b) by deleting from the last proviso three years
			 after the date of enactment of this Act and inserting in lieu thereof
			 October 4, 2010.
			548.For fiscal year 2010 and thereafter, the
			 Secretary of Homeland Security may collect fees from any non-Federal
			 participant in a conference, seminar, exhibition, symposium, or similar meeting
			 conducted by the Department of Homeland Security in advance of the conference,
			 either directly or by contract, and those fees shall be credited to the
			 appropriation or account from which the costs of the conference, seminar,
			 exhibition, symposium, or similar meeting are paid and shall be available to
			 pay the costs of the Department of Homeland Security with respect to the
			 conference or to reimburse the Department for costs incurred with respect to
			 the conference: 
			 Provided, That in the event the
			 total amount of fees collected with respect to a conference exceeds the actual
			 costs of the Department of Homeland Security with respect to the conference,
			 the amount of such excess shall be deposited into the Treasury as miscellaneous
			 receipts: 
			 Provided further, That the
			 Secretary shall provide a report to the Committees on Appropriations of the
			 Senate and the House of Representatives not later than January 5, 2011,
			 providing the level of collections and a summary by agency of the purposes and
			 levels of expenditures for the prior fiscal year, and shall report annually
			 thereafter.
			549.For purposes of section 210C of the
			 Homeland Security Act of 2002 (6 U.S.C. 124j) a rural area shall also include
			 any area that is located in a metropolitan statistical area and a county,
			 borough, parish, or area under the jurisdiction of an Indian tribe with a
			 population of not more than 50,000.
			550.From the unobligated balances of prior year
			 appropriations made available for “Analysis and Operations”, $5,000,000 are
			 rescinded.
			551.From the unobligated balances of prior year
			 appropriations made available for U.S. Immigration and Customs Enforcement
			 “Construction”, $7,000,000 are rescinded.
			552.From the unobligated balances of prior year
			 appropriations made available for National Protection and Programs Directorate
			 “Infrastructure Protection and Information Security”, $8,000,000 are
			 rescinded.
			553.From the unobligated balances of prior year
			 appropriations made available for Science and Technology “Research,
			 Development, Acquisition, and Operations”, $7,500,000 are rescinded.
			554.From the unobligated balances of prior year
			 appropriations made available for Domestic Nuclear Detection Office “Research,
			 Development, and Operations”, $8,000,000 are rescinded.
			555.(a)Subject to subsection (b), none of the
			 funds appropriated or otherwise made available by this Act may be available to
			 operate the Loran-C signal after January 4, 2010.
				(b)The limitation in subsection (a) shall take
			 effect only if the Commandant of the Coast Guard certifies that—
					(1)the termination of the operation of the
			 Loran-C signal as of the date specified in subsection (a) will not adversely
			 impact the safety of maritime navigation; and
					(2)the Loran-C system infrastructure is not
			 needed as a backup to the Global Positioning System or any other Federal
			 navigation requirement.
					(c)If the Commandant makes the certification
			 described in subsection (b), the Coast Guard shall, commencing January 4, 2010,
			 terminate the operation of the Loran-C signal and commence a phased
			 decommissioning of the Loran-C system infrastructure.
				(d)Not later than 30 days after such
			 certification pursuant to subsection (b), the Commandant shall submit to the
			 Committees on Appropriations of the Senate and House of Representatives a
			 report setting forth a proposed schedule for the phased decommissioning of the
			 Loran-C system infrastructure in the event of the decommissioning of such
			 infrastructure in accordance to subsection (c).
				(e)If the Commandant makes the certification
			 described in subsection (b), the Secretary of Homeland Security, acting through
			 the Commandant of the Coast Guard, may, notwithstanding any other provision of
			 law, sell any real and personal property under the administrative control of
			 the Coast Guard and used for the Loran system, by directing the Administrator
			 of General Services to sell such real and personal property, subject to such
			 terms and conditions that the Secretary believes to be necessary to protect
			 government interests and program requirements of the Coast Guard: 
			 Provided, That the proceeds, less
			 the costs of sale incurred by the General Services Administration, shall be
			 deposited as offsetting collections into the Coast Guard Environmental
			 Compliance and Restoration account and, subject to appropriation, shall
			 be available until expended for environmental compliance and restoration
			 purposes associated with the Loran system, for the demolition of improvements
			 on such real property, and for the costs associated with the sale of such real
			 and personal property, including due diligence requirements, necessary
			 environmental remediation, and reimbursement of expenses incurred by the
			 General Services Administration: 
			 Provided further, That after the
			 completion of such activities, the unexpended balances shall be available for
			 any other environmental compliance and restoration activities of the Coast
			 Guard.
				This Act may be cited as the
		  Department of Homeland Security
		  Appropriations Act, 2010.
			
	
		June 18, 2009
		Read twice and placed on
		  the calendar
	
